Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 01, 2022, has been entered.


Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16670601 filed on June 01, 2022. Claims 1-2, 4, 6-11, 13, and 15-20 were pending in the Application. Claims 1-2, 4, 6-11, 13, and 15-20 have been amended. No new claims have been added. No new claims have been canceled, with claims 3, 5, 12, and 14 remain canceled. Claims 1, 10, and 19 are the independent claims, the remaining claims depend, directly or indirectly, on claims 1, 10, and 19. Thus, claims 1-2, 4, 6-11, 13, and 15-20 are currently pending.


Response to Arguments



In the context of 35 U.S.C. § 112(a), New Matter Situations, paragraph 39 of the Final Rejection Office Action dated March 04, 2022, Applicant argument is not persuasive. Claim 1 recites, “receiving, … and during an ongoing transaction at a merchant system, … and wherein the user of the assisted channel user terminal is different from the first customer.” The specification does not support the user of the assisted channel user terminal being different from the first customer during an ongoing transaction at a merchant system, which under the broadest reasonable interpretation (BRI) is a cashier being the assisted channel user terminal that is different from the first customer. 
PG Pub US 20210133866 A1 recites in [0017], “Assisted channel interactions with a financial institution or bank relate to interactions that are not performed directly by customers or users, such as through a financial application or website. In many instances, assisted channel interactions include an assisted channel user interacting with an assisted channel user terminal, computer, or device, where the assisted channel user can guide the customer through one or more interactions. For example, assisted channel users can be available in person at a physical bank location, or by phone or voice-based interactions through appropriate telecommunication connections, such as through a direct or corporate phone line, or through one on one voice and/or video interactions via computer or phone. As the interaction progresses, the assisted channel user can ask for and receive inputs for a credit application in some instances, such as when a customer walks into a local branch or connects to the institution's phone lines and speaks to a voice-based teller. 
PG Pub US 20210133866 A1 recites in [0019], “Once a particular product is selected, the assisted channel user can lead the customer through an application process and inputs. The customer can provide, in person, over the phone, or in any other suitable manner, the inputs to the assisted channel user, who can then input those into a digital credit application on the assisted channel user termi-nal. Once the application has been submitted, the credit can be adjudicated and, if approved, a new account can be opened.” 
This limitation in claim 1, “receiving, … and during an ongoing transaction at a merchant system, … and wherein the user of the assisted channel user terminal is different from the first customer” does not appear to be supported by the specification and PG Pub US 20210133866 A1. Therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claims 10 and 19. (See MPEP § 608.04). The rejection under 35 U.S.C. § 112(a), New Matter Situations, is maintained.
In the context of 35 U.S.C. § 103, first the Applicant submits that the proposed combination of Poltorak, Sanchez, and Chandrasekaran does not disclose, suggest, or otherwise render obvious every feature of amended claim 1 for at least the following reasons. Applicant submits that the proposed combination does not disclose, suggest, or otherwise render obvious the claim 1 feature of "determining, utilizing an event listener that monitors a plurality of credit accounts, that the new credit account for the first customer has been created and that the new credit account is associated with a customer account at the merchant system." Chandrasekaran, however, does not disclose or suggest "an event listener that monitors a plurality of credit accounts," much less the use of such an event listener that "determine[s] that the new credit account for the first customer has been created and that the new credit account is associated with a customer account at the merchant system," as recited in claim 1.
Second the Applicant submits that the proposed combination does not disclose, suggest, or otherwise render obvious the claim 1 features of "initiating, utilizing the event listener, an interaction that securely provides the set of payment information to the merchant system" by "creating a first secure communication channel that encrypts communication of the set of payment information to a secure interface of the merchant system" and "transmitting, utilizing the event listener, through the first secure communication channel, and to the secure interface of the merchant system, a first set of encrypted data including the set of payment information. Chandrasekaran does not disclose or suggest "utilizing" an "event listener" to "securely provide the set of payment information" by "creating a first secure communication channel that encrypts communication of the set of payment information to a secure interface of the merchant system," as recited in amended claim 1.
Third the Applicant submits that the proposed combination does not disclose, suggest, or otherwise render obvious the newly added claim 1 feature of "the payment token" being "generated utilizing the set of payment information" and "automatically utilized as a form of payment for completing the ongoing transaction at the merchant system." Applicant submits that none of the cited references, alone or in combination, disclose or suggest this feature as recited in claim 1.
Examiner has considered these arguments and is not persuaded. Examiner notes that claim 1 recites “at least one hardware processor … causes performance of operations, …:” The language “causes performance of operations” is intended use. The “causes performance of operations” is not tied to the “hardware processor,” therefore, it is the result of the execution of the instructions,” but as the operations are not performed by the “at least one hardware processor”, will not differentiate the claim from the prior art. Therefore, the prior art need only teach “communication interface,” “memory storing instructions,” “a set of user credit accounts,” and “hardware processor” connected to memory and interface, where the “hardware processor” causes performance of operations on another device. See MPEP § 2103(I)(C) and 2114 (IV). And, as US 20170301170 A1, Brancaccio, [0060] and [0062], disclose “communication interface, memory storing instructions, a set of user credit accounts, and hardware processor connected to memory and interface, where the “hardware processor” causes performance of operations on another device” it is sufficient in terms of prior art. Additionally, similar language is recited in claim 10.
Claims 6, 8-9, 15, and 17-18 further describe the intended use of “causes performance of operations.”

Claim Objections





Claim 10 is objected to because of the following informalities:
“receiving, … and during an ongoing transaction a merchant system, …” should read “receiving, … and during an ongoing transaction at a merchant system, …”, which is similar to the language used on claims 1 and 19.
Claim 19 is objected to because of the following informalities:
“receiving, …, a request to apply for applying a new credit account …” should read “receiving, …, a request for applying a new credit account …”, which is similar to the language used in claims 1 and 10.
Claim 20 is objected to because of the following informalities:
“The method of claim 19, wherein wherein the request …” should read “The method of claim 19, wherein the request …”.



Claim Interpretation – Intended Use
Regarding claim 1, Examiner notes that the following limitation: “at least one hardware processor … causes performance of operations, …:” is an intended use of the “at least one hardware processor”; and therefore, carries limited patentable weight. The limitation “causes performance of operations” is not tied to the “hardware processor,” therefore, it is the result of the “execution of the instructions,” but as the operations are not performed by the “at least one hardware processor” will not differentiate the claims from the prior art. Additionally, similar language is recited in claim 10. See MPEP § 2103 (I) (C).
Regarding claim 1, Examiner notes that the following limitation: “transmitting, …, the payment token is automatically utilized as a form of payment for completing …”; is an intended use of “the payment token”; and therefore, carries limited patentable weight. Additionally, similar language is recited in claims 10 and 19. See MPEP § 2103 (I) (C).
Regarding claim 7, Examiner notes that the following limitation: “… utilizing a tokenization service to obtain the payment token …”; is an intended use of “a tokenization service”; and therefore, carries limited patentable weight. Additionally, similar language is recited in claim 16. See MPEP § 2103 (I) (C).

Claim Interpretation – No Patentable Weight
In regards to claim 1, the claim is directed to the system of claim 1, which comprises a “a communications interface”, “at least one memory storing instructions”, “a repository storing a set of credit accounts” and “at least one hardware processor.” Claim 1 recites “transmitting, …, wherein a payment token is generated utilizing the set of payment information, …” This claim limitation is not tied to the claimed structure, therefore, claim 1 does not have patentable weight. Additionally, similar language is recited in claims 10 and 19. See MPEP § 2103 (I) (C).

Claim Interpretation – Not Positively Recited
Regarding claim 1, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: claim 1: “transmitting … wherein a payment token is generated ...” and “wherein the payment token is automatically utilized …” Additionally, similar language is recited in claims 10 and 19. (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 4, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: claim 4: “the merchant system … based on the received first set of encrypted data.” Additionally, similar language is recited in claim 13. (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 7, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: claim 7: “based … the secure financial application initiates a tokenization process that tokenizes … utilizing a tokenization process ... and wherein the payment token is integrated …” Additionally, similar language is recited in claim 16. (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claim 9, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: claim 9: “transmitting … wherein the user device … is identified …” Additionally, similar language is recited in claim 18. (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-11, 13, and 15-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
In light of the specification, the claimed “system” of claim 1 is directed to the “Financial System” of PG Pub US 20210133866 A1, FIG. 1, item 102, as the “Financial System” receives an account request from a customer (PG Pub US 20210133866 A1, [0059]), adjudicates the request (PG Pub US 20210133866 A1, [0078]), and comprises an “event listener” (PG Pub US 20210133866 A1, FIG. 1, item 114). The newly added steps of “transmitting … wherein a payment token is generated …” and “wherein the payment token is automatically utilized …”, however, are performed by the “tokenization service” (PG Pub US 20210133866 A1, FIG. 1, item 170, and [0024] and [0074]) and a user’s mobile wallet (PG Pub US 20210133866 A1, [0024] and [0045]), respectively. Therefore, the claim as amended is not supported by the specification and PG Pub US 20210133866 A1. Additionally, similar language is recited in claims 10 and 19. 
Additionally, claims 1, 10, and 19 are directed under the broadest reasonable interpretation (BRI) to a single processor, based on “at least one hardware processor” in the system claim of claim 1, and based on “one or more processors” in the non-transitory, computer-readable medium and method claims, respectively. In light of the specification, the claims are performed by at least three different processors (FI system, tokenization server, and mobile wallet).
Claim 1 recites “receiving, … and during an ongoing transaction at a merchant system, … and wherein the user of the assisted channel user terminal is different from the first customer.” The limitations “… during an ongoing transaction at a merchant system, … and wherein the user of the assisted channel user terminal is different from the first customer” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. The specification does support differentiating between a “user of the assisted channel user terminal” and a “customer” (PG Pub US 20210133866 A1, [0022] and [0023]), the specification does not show support for “user of the assisted channel user terminal is different from the first customer during an ongoing transaction at a merchant system.”
PG Pub US 20210133866 A1, [0017], discloses “Assisted channel interactions with a financial institution or bank relate to interactions that are not performed directly by customers or users, such as through a financial application or website. In many instances, assisted channel interactions include an assisted channel user interacting with an assisted channel user terminal, computer, or device, where the assisted channel user can guide the customer through one or more interactions. For example, assisted channel users can be available in person at a physical bank location, or by phone or voice-based interactions through appropriate telecommunication connections, such as through a direct or corporate phone line, or through one on one voice and/or video interactions via computer or phone. As the interaction progresses, the assisted channel user can ask for and receive inputs for a credit application in some instances, such as when a customer walks into a local branch or connects to the institution's phone lines and speaks to a voice-based teller. 
PG Pub US 20210133866 A1, [0019], discloses “Once a particular product is selected, the assisted channel user can lead the customer through an application process and inputs. The customer can provide, in person, over the phone, or in any other suitable manner, the inputs to the assisted channel user, who can then input those into a digital credit application on the assisted channel user termi-nal. Once the application has been submitted, the credit can be adjudicated and, if approved, a new account can be opened.”  
Therefore, this limitation in claim 1 “receiving, … and during an ongoing transaction at a merchant system, … and wherein the user of the assisted channel user terminal is different from the first customer” does not appear to be supported by the specification and PG Pub US 20210133866 A1. Therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claims 10 and 19. (See MPEP § 608.04)
Claim 4 recites “… the merchant system … based on the received first set of encrypted data.” The limitation “… based on the received first set of encrypted data” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. PG Pub US 20210133866 A1, [0024], discloses “a communication being encrypted at the merchant system and once received at the merchant system, the tokenization service tokenizes the received information and then inserts or integrates that token into a customer account”, does not appear to support “the merchant system … based on the received first set of encrypted data.” Therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claim 13. (See MPEP § 608.04) 
Claim 4 recites “… the merchant system … based on the received first set of encrypted data.” The limitation “… based on the received first set of encrypted data” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. PG Pub US 20210133866 A1, [0024], discloses “a communication being encrypted at the merchant system and once received at the merchant system, the tokenization service tokenizes the received information and then inserts or integrates that token into a customer account”, does not appear to support “the merchant system … based on the received first set of encrypted data.” Therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claim 13. (See MPEP § 608.04) 

Written Description
Claim 1 recites “in response to determining, utilizing the event listener, …, initiating utilizing the event listener, an interaction that securely provides the set of payment information to the merchant system, ...” According to PG Pub US 20210133866 A1, [0040], “…the event listener 114 can initiate an interaction to securely provide the merchant system 150 with payment data …”, however, this does not provide to one of ordinary skill how the function of an interaction securely provides payment data to the merchant system. Further, Applicant describes an interaction as a correspondence between a customer and an FI employee, PG Pub US 20210133866 A1, [0077].  PG Pub US 20210133866 A1, [0079], discloses “securely providing” as encryption. Therefore, the specification supports the “event listener” securely providing the payment data according to PG Pub US 20210133866 A1, [0081], and not how an explicit interaction, such as a conversation between a customer and financial institution employee in PG Pub US 20210133866 A1, [0077], “securely provides …” Additionally, similar language is recited in claims 10 and 19. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 1 recites “transmitting, utilizing the event listener, …, a first set of encrypted data ...” PG Pub US 20210133866 A1, [0024], discloses “An event listener 114 and secure interface to the merchant 116 can be used to create a secure communication channel to the merchant system 150 and its interface to the financial system 157. The communication can be encrypted, encoded, or otherwise protected, and the endpoint at the merchant system 150 may be secure, and may include an application programming interface (API) or other suitable endpoint.” PG Pub US 20210133866 A1, [0039], discloses “Event listener 114 may be any program, agent, application, daemon, or other suitable component that performs monitoring of the plurality of credit accounts 122 managed by or associated with the financial system 102 to determine when a new account is generated. When a new account is generated, the event listener 114 can notify a digital communication service 118 of the new credit account 122, where the digital communication service 118 can cause a set of terms and conditions 136 associated with the new credit account 122 to be transmitted to the client 190 to meet or exceed any legal and/or regulatory notification requirements.”  PG Pub US 20210133866 A1, [0024] and [0039], lacks the written description required to show how the event listener performs “transmitting, utilizing the event listener, …, a first set of encrypted data ...” Additionally, similar language is recited in claims 10 and 19. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 6 recites “… identifying a user device associated with the first customer.” PG Pub US 20210133866 A1, [0008], discloses “at least one hardware processor to identify a user device associated with the first customer …” which is the claim language ipsis verbis in the specification and the single recitation of such language in the specification. According to MPEP § 2163.03 (V), “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Additionally, similar language is recited in claim 15.
Claim 7 recites “… the secure financial application initiates a tokenization process that tokenizes …” PG Pub US 20210133866 A1, [0046], does not provide the details as to what such a process comprises. For example, the claimed tokenization process could refer to a mathematical algorithm, under the BRI, and which is not disclosed; could refer to the provision of payment information to a tokenization service, as in PG Pub US 20210133866 A1, [0046] and [0065], or it could refer to both. Therefore, the specification does not provide to one of ordinary skill how the function of “a tokenization process that tokenizes” is performed. Additionally, similar language is recited in claim 16. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 6-9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Means-Plus-Function
Claim 1 recites “determining, utilizing an event listener that monitors a plurality of credit accounts …”, “in response … an interaction that securely provides … a first secure communication channel that encrypts communication …” Additionally, similar language is recited in claims 10 and 19.
These claim limitations invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. § 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Claim Rejections - 35 USC § 102





















In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.






















Claims 1 and 10 are rejected under 35 U.S.C. § 102 (a)(1) being anticipated by Brancaccio, U. S. Patent Application Publication No. 20170301170 A1.





















Claim 1 recites “at least one hardware processor … causes performance of operations, …:” The language “causes performance of operations” is intended use. The “causes performance of operations” is not tied to the “hardware processor,” therefore, it is the result of the execution of the instructions,” but as the operations are not performed by the “at least one hardware processor”, will not differentiate the claim from the prior art. Therefore, the prior art need only teach “communication interface,” “memory storing instructions,” “a set of user credit accounts,” and “hardware processor” connected to memory and interface, where the “hardware processor” causes performance of operations on another device. See MPEP § 2103(I)(C) and 2114 (IV). And, as US 20170301170 A1, Brancaccio, [0060] and [0062], disclose “communication interface, memory storing instructions, a set of user credit accounts, and hardware processor connected to memory and interface, where the “hardware processor” causes performance of operations on another device” it is sufficient in terms of prior art. Additionally, similar language is recited in claim 10.
Claims 6, 8-9, 15, and 17-18 further describe the intended use of “causes performance of operations.”  

Claim Rejections - 35 USC § 103
































The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.



































Claims 2, 6, 11, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Brancaccio (U. S. Patent Application Publication No. 20170301170 Al), herein referred to as Brancaccio, and in view of Sanchez et al (U. S. Patent Application Publication No. 20140070001 Al), herein referred to as Sanchez.
Regarding claims 2 and 11, Brancaccio discloses the limitations of claims 1 and 10. Brancaccio does not specifically disclose, however, Sanchez discloses the system of claim 1, wherein the request for applying for the new credit account is associated with an identification of the merchant system ([0033]-[0034]).
Sanchez discloses facilitating the approval and use of a credit account via mobile commerce. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include facilitating the approval and use of a credit account via mobile commerce, as in Sanchez, to improve and/or enhance the technology for banking systems controlled by data bearing records, as in Brancaccio, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an automated system and method that makes available a merchant sponsored credit card so that a customer does not have to use cash to make a purchase, and to allow the customer to take advantage of the merchant discount or promotion that is tied to the customer filling out a credit card application. By automating the credit card application approval process, the merchant does not take the risk of providing the merchant discount or promotion to a customer that is turned down for the credit card because of the time involved for the current credit card application process, and also allows the customer to pay for the items purchased under the promotion immediately. Thus, providing a more positive experience for the customer and the merchant.
Regarding claims 6 and 15, Brancaccio discloses the limitations of claims 1 and 10. Brancaccio and Sanchez disclose the limitations of claims 2 and 11. Brancaccio does not specifically disclose, however, Sanchez discloses the system of claim 2, wherein execution of the instructions by the at least one hardware processor causes performance of operations comprising: identifying a user device associated with the first customer ([0038]);
opening a second communication channel with a secure financial application executed by the identified user device based on the new credit account for the first customer being created, wherein the first communication channel and the second communication channel are different ([0051]-[0052]); and
transmitting, via the communications interface and through the second communication channel to the secure financial application executing at the identified user device, a second set of data including the set of payment information corresponding to the new credit account (FIG. 1, and [0042], [0045], [0073]-[0074], [0078]).
Sanchez discloses facilitating the approval and use of a credit account via mobile commerce. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include facilitating the approval and use of a credit account via mobile commerce, as in Sanchez, to improve and/or enhance the technology for banking systems controlled by data bearing records, as in Brancaccio, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an automated system and method that makes available a merchant sponsored credit card so that a customer does not have to use cash to make a purchase, and to allow the customer to take advantage of the merchant discount or promotion that is tied to the customer filling out a credit card application. By automating the credit card application approval process, the merchant does not take the risk of providing the merchant discount or promotion to a customer that is turned down for the credit card because of the time involved for the current credit card application process, and also allows the customer to pay for the items purchased under the promotion immediately. Thus, providing a more positive experience for the customer and the merchant.

Claims 4, 7, 13, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Brancaccio (U. S. Patent Application Publication No. 20170301170 Al), herein referred to as Brancaccio, in view of Sanchez et al (U. S. Patent Application Publication No. 20140070001 Al), herein referred to as Sanchez, and in further view of Chandrasekaran (U. S. Patent No. 10068226 B2), herein referred to as Chandrasekaran.
Regarding claims 4 and 13, Brancaccio discloses the limitations of claims 1 and 10. Brancaccio and Sanchez disclose the limitations of claims 2 and 11. Brancaccio and Sanchez do not specifically disclose, however, Chandrasekaran discloses the system of claim 2, wherein the merchant system adds the set of payment information corresponding to the new credit account into the digital wallet at the merchant system based on the received first set of encrypted data (Figure 3, item 303-310, and [Column 12, lines 21-44]).
Chandrasekaran discloses authorization and instant integration of credit card to digital wallet. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authorization and instant integration of credit card to digital wallet, as in Chandrasekaran; and to include facilitating the approval and use of a credit account via mobile commerce, as in Sanchez, to improve and/or enhance the technology for banking systems controlled by data bearing records, as in Brancaccio, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide authorization and instant integration of credit cards to a user’s digital wallet. Thus, allowing a user to instantaneously use the new credit card via his/her digital wallet without having to wait for the physical card to be received and activated.
Regarding claims 7 and 16, Brancaccio disclose the limitations of claims 1 and 10. Brancaccio and Sanchez disclose the limitations of claims 2, 6, 11, and 15. Brancaccio and Sanchez do not specifically disclose, however, Chandrasekaran discloses the system of claim 6, wherein, based on the second set of data including the set of payment information corresponding to the new credit account, the secure financial application initiates a tokenization process that tokenizes the set of payment information utilizing a tokenization service to obtain the payment token corresponding to the set of payment information and wherein the payment token is integrated into the digital wallet available at the identified user device (Figure 3, item 303-310, and [Column 12, lines 21-44]; Figure 4, item 402-412, and [Column 12, lines 55-67; Column 13, lines 1-20]).
Chandrasekaran discloses authorization and instant integration of credit card to digital wallet. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include authorization and instant integration of credit card to digital wallet, as in Chandrasekaran; and to include facilitating the approval and use of a credit account via mobile commerce, as in Sanchez, to improve and/or enhance the technology for banking systems controlled by data bearing records, as in Brancaccio, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a distributive network system with specialized data feeds associated with the distributive network and specific triggering events associated with the data feeds for authorizing and instantly integrating a newly approved credit card into a digital wallet. Thus, allowing a user to instantaneously use the new credit card via his/her digital wallet without having to wait for the physical card to be received and activate.

Allowable Subject Matter
Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Chandrasekaran US 10068226 and Sanchez US 20140070001. 
The references individually and in combination fail to teach, disclose or render obvious at least “in response to determining, utilizing the event listener, that the new credit account has been created and is associated with the customer account at the merchant system, initiating, utilizing the event listener, an interaction that securely provides the set of payment information to the merchant system, the initiating comprises creating a first secure communication channel that encrypts communication of the set of payment information to a secure interface of the merchant system; and
transmitting, utilizing the event listener, through the first secure communication channel, and to the secure interface of the merchant system, a first set of encrypted data including the set of payment information, wherein a payment token is generated utilizing the set of payment information and is stored in a digital wallet at the merchant system, and wherein the payment token is automatically utilized as a form of payment for completing the ongoing transaction at the merchant system.”

Conclusion















































































































































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692